DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 9-12, filed June 23, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of April 5, 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach or render obvious a toner cartridge with a plunger for an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“a first hook provided on the body; and 
a second hook, provided on the plunger and having a shape complementary to a shape of the first hook, to be elastically coupled to the first hook when the plunger is at the second position,” [emphasis added]. Claims 2-9 and 16-20 are considered allowable by virtue of their dependence on claim 1.
Regarding claim 10, the prior art of record does not teach or render obvious a toner cartridge with a plunger for an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
lock the plunger at the second position when the plunger is at the second position,” [emphasis added]. Claims 11-15 are considered allowable by virtue of their dependence on claim 10.
Kaieda et al. US 5,089,854 teaches a plunger type device for filling a toner cartridge.
Kurz et al. US 6,269,234 teaches a locking member for a refillable printer cartridge, but fails to teach or suggest this mechanism be used with a plunger configuration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/JLE/Examiner, Art Unit 2852